             Case 2:17-cv-00601-RSL Document 342 Filed 04/19/21 Page 1 of 5



 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6

 7
      KELLY BOLDING, MICHAEL
      MANFREDI, and SARAH WARD,                                Cause No. C17-0601RSL
 8
      individually and on behalf of a class of all
      others similarly situated,
 9
                                                               ORDER GRANTING IN PART
                             Plaintiffs,                       DEFENDANT’S MOTION TO
10
                                                               COMPEL
                  v.
11
      BANNER BANK,
12
                             Defendant.
13

14          This matter comes before the Court on “Defendant Banner Bank’s Motion to Compel
15   [Production of] Communications and Privilege Log.” Dkt. # 277. Defendant seeks to compel
16
     supplemental responses to seven requests for production that were served on the three named
17
     and the thirty opt-in plaintiffs. The requests generally seek communications between putative
18
     class or potential collective members and the named plaintiffs and/or their counsel.
19

20          RFPs 31 and 32 were served first, and the parties worked together to narrow their scope

21   and resolve disputes regarding the privilege log. Each side made concessions. Defendant agreed
22   that plaintiffs need not produce communications with counsel and agreed to both subject matter
23
     and temporal limitations. Plaintiffs agreed to provide a privilege log related to communications
24
     with absent class members occurring prior to class certification and with putative members of
25
     the collective occurring prior to the filing of an individual’s opt-in notice. These concessions
26

27
     ORDER GRANTING IN PART
28   DEFENDANT’S MOTION TO COMPEL - 1
             Case 2:17-cv-00601-RSL Document 342 Filed 04/19/21 Page 2 of 5



 1   were consistent with governing law and reasonable attempts to move forward without court
 2   intervention.
 3
            Both sides have now repudiated their agreements, essentially negating the entire meet and
 4
     confer process. Rather than deny the motion for failure to meet and confer in good faith, the
 5

 6   Court adopts the parties’ concessions and further finds as follows:

 7          As written, RFPs 31 and 32 were grossly overbroad, sought irrelevant information, and
 8   invaded the attorney-client privilege and the work product doctrine. In the face of plaintiffs’
 9
     meritorious objections, defendant compromised, three time assuring plaintiffs that it was seeking
10
     only “communications between the responding plaintiff and any other opt-in plaintiff or class
11
     member related to the subject matter of this lawsuit during the class period.” Dkt. # 278-1 at 18.
12

13   See also Dkt. # 278-1 at 25; Dkt. # 291 at 85. The three named plaintiffs and nine of the opt-in

14   plaintiffs provided supplemental responses based on that compromise, reiterating their privilege
15   objections and stating that he or she “has no other responsive documents or communications to
16
     produce.” See, e.g., Dkt. # 278-1 at 38-39 (supplemental responses of plaintiff Kelly Bolding).
17
     No further supplementation is necessary from these twelve individuals. The other twenty-one
18
     opt-in plaintiffs have not yet produced or denied the existence of communications with “any
19

20   other opt-in plaintiff or class member related to the subject matter of this lawsuit during the class

21   period.” They will be required to supplement their responses to RFPs 31 and 32 (as narrowed by
22   defendant).
23
            On June 30, 2020, defendant served its fourth set of discovery requests on the named and
24
     opt-in plaintiffs. RFPs 50-52 seek communications between class counsel and putative class
25
     members regarding the Class Notice and the decision or choice to opt-out, including all
26

27
     ORDER GRANTING IN PART
28   DEFENDANT’S MOTION TO COMPEL - 2
             Case 2:17-cv-00601-RSL Document 342 Filed 04/19/21 Page 3 of 5



 1   communications with any putative class member who opted out of the class. Dkt. # 278-1 at 67-
 2   69. RFPs 53-55 seek the same information regarding communications between the named
 3
     plaintiffs and putative class members. Dkt. # 278-1 at 69-71. Plaintiffs objected based on the
 4
     attorney-client privilege and the work product doctrine, but produced copies of the opt-out forms
 5

 6   submitted in response to the Class Notice. Plaintiffs did not provide a privilege log related to

 7   these requests for production.
 8          “Issues concerning application of the attorney-client privilege in the adjudication of
 9
     federal law are governed by federal common law.” U.S. v. Ruehle, 583 F.3d 600, 608 (9th Cir.
10
     2009). The Ninth Circuit uses an eight-part test to determine whether a communication is
11
     privileged: “(1) When legal advice of any kind is sought (2) from a professional legal adviser in
12

13   his or her capacity as such, (3) the communications relating to that purpose, (4) made in

14   confidence (5) by the client, (6) are, at the client’s instance, permanently protected (7) from
15   disclosure by the client or by the legal adviser (8) unless the protection be waived.” U.S. v.
16
     Martin, 278 F.3d 988, 999 (9th Cir. 2002) (citing 8 Wigmore, Evidence § 2292, at 554
17
     (McNaughton rev. 1961)). Washington views the privilege similarly. See Dietz v. Doe, 131
18
     Wn.2d 835, 849 (1997) (adopting the same eight-factor test). “The burden is on the party
19

20   asserting the privilege to establish all the elements of the privilege.” Martin, 278 F.3d at

21   999-1000. See also Dietz, 131 Wn.2d at 851.
22          Whether the communications defendant seeks are privileged does not turn on whether
23
     they occurred before or after the class was certified or the individual had opted in.
24
     Communications from prospective clients with the aim of obtaining legal services are generally
25
     covered by the attorney-client privilege, even if the attorney is not ultimately retained.
26

27
     ORDER GRANTING IN PART
28   DEFENDANT’S MOTION TO COMPEL - 3
             Case 2:17-cv-00601-RSL Document 342 Filed 04/19/21 Page 4 of 5



 1          There is nothing anomalous about applying the privilege to such preliminary
 2          consultations. Without it, people could not safely bring their problems to lawyers
            unless the lawyers had already been retained. The rationale for this rule is
 3
            compelling, because no person could ever safely consult an attorney for the first
 4          time with a view to his employment if the privilege depended on the chance of
 5          whether the attorney after hearing his statement of the facts decided to accept the
            employment or decline it.
 6

 7   Barton v. U.S. Dist. Ct. for Cent. Dist. of Cal., 410 F.3d 1104, 1111-12 (9th Cir. 2005) (internal
 8
     quotations omitted). Plaintiffs appropriately produced the opt-out forms submitted by putative
 9
     class members who, far from seeking advice regarding the Class Notice or the opt-out decision,
10
     were simply communicating their rejection of counsel’s offer of representation. Plaintiffs claim
11

12   that all other communications are privileged, a not surprising contention given that inquiries

13   from putative class members about the meaning of the Class Notice, their options going forward,
14   and the impact of an opt-out decision would generally satisfy the eight-factor test for a privileged
15
     communication. Plaintiffs have not, however, produced a privilege log that would allow
16
     defendant to test their assertion.
17

18

19          For all of the foregoing reasons, defendant’s motion to compel the production of

20   communications (Dkt. # 277) is GRANTED in part. The twenty-one opt-in plaintiffs who have
21   not yet produced or denied the existence of communications with “any other opt-in plaintiff or
22
     class member related to the subject matter of this lawsuit during the class period” shall
23
     supplement their responses to RFPs 31 and 32. Plaintiffs shall provide a privilege log for
24

25   communications responsive to RFPs 31 (as narrowed), 32 (as narrowed), and 50-55 that

26   occurred prior to the date the opt-in plaintiffs sent in their opt-in agreements or that occurred
27
     ORDER GRANTING IN PART
28   DEFENDANT’S MOTION TO COMPEL - 4
             Case 2:17-cv-00601-RSL Document 342 Filed 04/19/21 Page 5 of 5



 1   prior to class certification. Plaintiffs shall supplement their discovery responses within twenty-
 2   one days of the date of this Order.
 3

 4
            Dated this 19th day of April, 2021.
 5

 6
                                                Robert S. Lasnik
 7                                              United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING IN PART
28   DEFENDANT’S MOTION TO COMPEL - 5
